1

2

3

4

5                              UNITED STATES DISTRICT COURT

6                                     DISTRICT OF NEVADA

7                                                ***

8     CHRISTOPHER RYAN HUBBLE,                        Case No. 3:19-cv-00124-LRH-WGC

9                                      Petitioner, ORDER
             v.
10
      RENEE BAKER, et al.,
11
                                   Respondents.
12

13          Petitioner Christopher Ryan Hubble has filed a petition for writ of habeas corpus

14   pursuant to 28 U.S.C. § 2254. Hubble filed a response to this court’s order to show

15   cause and file proof to demonstrate that the petition was timely filed (see ECF Nos. 2, 3,

16   4). As a response by respondents may assist the court in resolving the timeliness

17   issue, the petition shall be served on respondents. Respondents shall file a response

18   within 30 days of the date of this order.

19          IT IS THEREFORE ORDERED that that the Clerk shall ELECTRONICALLY

20   SERVE the petition (ECF No. 1) on the respondents.

21          IT IS FURTHER ORDERED that the Clerk shall add Aaron D. Ford, Nevada

22   Attorney General, as counsel for respondents.

23          IT IS FURTHER ORDERED that respondents shall file a response to the show-

24   cause order within 30 days of service of the petition.

25          DATED this 28th day of May, 2019.
26
                                                       LARRY R. HICKS
27                                                     UNITED STATES DISTRICT JUDGE
28
                                                  1
